DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final rejection is in response to the amendment filed on 9/2/2022. Claims 1-20 are pending. Claims 1, 7, 8, 14, and 15 are currently amended and 1, 8, and 15 are independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthi et al. (US 2020/0252234 A1, hereinafter Ramamoorthi) in view of Napierala (US 2010/0150155 A1, hereinafter Napierala).
Regarding claim 8, Ramamoorthi teaches a system comprising: a memory to store a network usage threshold; and a processing device, operatively coupled to the memory, [see Figure 1A, 2 for system components], the processing device to: 
receive from a first cluster, data intended for a second cluster; route the data to the second cluster to form an indirect connection between the first cluster and the second cluster, wherein the indirect connection comprises a hub between the first and second clusters, [Par.[0005] describes In the SD-WAN, communication between spoke site networks (first and second clusters) is facilitated by the hub which, in the case of the SD-WAN, may be provided by a hub device, (traffic directed through the hub is indirect communication); see Figures 2 and 3 and first path is analogous to indirect communication]; 
monitor a network usage of the indirect connection, [See Figure 3 and 30 for determining information on the first path through the hub; Par.[0050] among others describes monitoring usage for the first path; Par.[0008]: “information indicative of traffic flowing between the first and second spoke devices via the first path, determining, with the SDN controller, that a second path for communicating between the first spoke device and the second spoke device is to be configured based on the determined information”], and 
in response to determining that the network usage of the indirect connection exceeds a network usage threshold, instruct a respective remote agent executing on of each of the first and second clusters to form a direct tunnel connection between the first and second clusters, [Par.[0051]-[0052] describe configuring a second path for direct communication between the first and second spoke devices where the second path bypasses the hub device; Par.[0054] describes using KPIs to determine whether tunnels between spokes should be dynamically created or deleted. Par.[0055]-[0056] describe when the second path is set up for instance, when certain bandwidth has been exceeded or Par.[0058] describes that SDN controller 8 may define a policy that during the time periods if traffic of the certain type is greater than a threshold number of bytes or packets, Figure 2 and associated description in Par.[0081]-[0088] supports claim limitations including checking for thresholds and setting up direct connection between two spoke devices/sites; see abstract; see also Par.[0101]; amended claim limitation ‘remote agent executing on…” is interpreted as a software function, in particular a network function to form a direct connection and support for it may be found in Par.[0065]: “While SDN controller 8 configures the parameters required for overlay tunnel creation, the signaling to bring up the tunnel is done by the end-device itself” and the signaling is the network function executed on end-device of each of the spoke sites];
Ramamoorthi does not explicitly teach removing the indirect connection between the first and second clusters, [however, this feature is inherent in Ramamoorthi that when the short-cut direct tunnel is setup, it takes precedence over the default route through the hub because the overall goal for setting up the tunnel is to divert traffic going through the hub which essentially implies that the indirect connection is removed];
Napierala, in an analogous art, teaches removing the indirect connection between the first and second clusters, [the indirect connection is interpreted as an invalid route because the direct tunnel takes precedence; Par.[0034] describes removing from the FIB the single-path remote route (~indirect connection): the single-path remote routes 226 can be dynamically stored in the FIB 106a when they are active and deleted from the FIB 106a or overwritten when they are inactive];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramamoorthi to remove the indirect connection which is no longer valid from the FIB. The motivation/suggestion would have been to conserve memory space in the FIB for other subsequently active routes, [Napierala: Par.[0034]]. 

Method claim 1 is a corresponding claim to system claim 8 and is interpreted and rejected as above. 
Non-transitory claim 15 is a corresponding claim to system claim 8 and is interpreted and rejected as above. 
Regarding claim 9, Ramamoorthi and Napierala teach the system of claim 8, and Ramamoorthi teaches wherein the network usage threshold is defined in view of threshold values for at least one of a time length of a connection, a maximum throughput of the connection, a maximum bandwidth of the connection, or a maximum latency of the connection, [Par.[0081]-[0088] supports claim limitations including checking for thresholds and setting up direct connection between two spoke devices/sites; also in Par.[0055], [0058], or [0068]; there are examples of using thresholds on various KPIs to set up a tunnel dynamically between spoke devices throughout the reference, see Par.[0006]].
Regarding claim 10, Ramamoorthi and Napierala teach the system of claim 8, and Ramamoorthi teaches wherein the processing device is further to: 
record the direct connection is a connection table, [Par.[0065] describes changes required in the route-table to use direct connection; see also Par.[0119] for spoke devices updating the routing table]; 
monitor a network usage of the direct connection; in response to determining that the network usage of the direct connection is below the network usage threshold, instruct the respective remote agent of each of the first and second clusters to remove the direct connection; and remove the direct connection record from the connection table, [see Abstract or Par.[0006] for deleting a tunnel (direct connection) between spokes; see Par.[0054] for utilizing KPIs to determine tunnels should be deleted; Par.[0077] describes that DVPN can also use policies to delete overlay tunnels between a site pair if traffic between them falls below a certain threshold; see also Par.[0101]].
Regarding claim 11, Ramamoorthi and Napierala teach the system of claim 10, and Ramamoorthi teaches wherein to monitor the network usage of the direct connection, the processing device is to: periodically query the respective remote agent of each of the first and second clusters for network usage information of the direct connection, [Par.[0116] among others already cited above, describes monitoring of traffic being pushed to spoke devices which supply monitored information to SDN controller which facilitates creation or deletion of tunnels (direct communication) between spoke devices]. 
Regarding claim 12, Ramamoorthi and Napierala teach the system of claim 8, and Ramamoorthi teaches wherein the direct connection is a virtual private network (VPN) tunnel, [See Par.[0015]].
Regarding claim 13, Ramamoorthi and Napierala teach the system of claim 8, and Ramamoorthi teaches wherein the respective remote agent of each of the first and second clusters advertise a cluster address and an internet protocol (IP) address of one or more of nodes in their respective cluster to a hub, [Par.[0073] describes a controller determining a unique identifier based on site id (cluster address) and WAN interface (IP address) for a spoke (node); Par.[0008] describes hub device communicating with the spoke devices in a hub-spoke technology and a tunnel set up involves address exchange (advertise) between the spoke device (node) and the corresponding hub device; see also Par.[0114]]. 
Regarding claim 14, Ramamoorthi  and Napierala teach the system of claim 8, and Ramamoorthi teaches wherein the direct connection does not comprise the hub between the first and second clusters, [Par.[0008] and Par.[0052] among others describing the tunnel (direct connection) between two spoke devices bypassing hub devices; also Figure 1B]. 
Method claim 2 and Non-CRM claim 16 correspond to system claim 9 and are rejected as above. 
Method claim 3 and Non-CRM claim 17 correspond to system claim 10 and are rejected as above. 
Method claim 4 and Non-CRM claim 18 correspond to system claim 11 and are rejected as above. 
Method claim 5 and Non-CRM claim 19 correspond to system claim 12 and are rejected as above. 
Method claim 6 and Non-CRM claim 20 correspond to system claim 13 and are rejected as above. 
Method claim 7 corresponds to system claim 14 and is rejected as above. 
Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. However, in the interest of advancing prosecution, Examiner provides Napierala reference as supporting the amendment. Par.[0029] of the current application (PGPub) appears to be the only section providing support for the amended limitation in its description: “Hub 120 may record the creation of direct connection 133AB as well as removal of indirect connection 132AB within its connection table (stored within network addressing database 121B).”
Applicant refers to Par.[0046] of Ramamoorthi to argue that a default path is available to forward traffic between a pair of end-devices and therefore, it does not support the amended limitation that the indirect connection is removed. Examiner respectfully disagrees with the Applicant’s characterization of the description is Par.[0046] of Ramamoorthi reference. Par.[0046] is simply describing that there is a path via the hub for pairs of spokes in general and a full mesh, meaning a permanent one to one connection between pairs of spokes, is not needed since there is a viable path between the spokes via the hub and the SDN controller can create (and tear down) the direct tunnels dynamically on demand based on the traffic characteristics between a pair of spokes. There is no instance in Ramamoorthi that both paths, the direct and the indirect connection are operational at the same time when the intention is to setup and use the direct connection between the spokes because of traffic considerations, similar to as also claimed in the current application. By design, the direct tunnel overwrites the indirect connection semantically (and operationally), that is, in effect removing the indirect connection for the traffic between the spokes when the direct tunnel is setup. Par.[0070] referenced by the Applicant in their argument indicates that the routing table on the spoke devices are updated with the direct tunnel (referred to as the second path) and the traffic flows through the direct connection and not the indirect connection. Removing the indirect connection is therefore, inherent in Ramamoorthi because the direct connection specified in the spokes routing table takes precedence over entries indicating any path via the hub. However, for the process step of removing the routing entry in a FIB (~hub’s connection table) that is no longer valid, Napierala provides explicit support – note however, that the claim limitation does not explicitly specify that the indirect connection is removed in the connection table of the hub. 
Amended claim limitation is semantic in nature and previous 102 rejection based on Ramamoorthi is still applicable because the amended limitation “removing the indirect connection between the first and second clusters” does not specify from where it is removed and Par.[0070] of Ramamoorthi specifically describing that the routing table on the spoke device is updated, could reasonably be understood under BRI as adding a routing entry of a direct tunnel between spokes and effectively removing the routing entry that specifies the indirect connection (via the hub) in its routing tables. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441